8 N.Y.3d 937 (2007)
In the Matter of ANONYMOUS, for Admission to Practice as an Attorney and Counselor-at-Law, Appellant.
Court of Appeals of the State of New York.
Submitted March 12, 2007.
Decided April 3, 2007.
Chief Judge KAYE taking no part.
On the Court's own motion, appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic.